In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                      No. 14-1048V
                                (Filed: February 6, 2017)
                                     UNPUBLISHED

* * * * * * * * * * * * * *
JAMES GREENAMYRE,          *
On behalf of his daughter, L.J.G.,
                           *                         Dismissal; Varicella Vaccine;
                           *                         Pneumonia; No Expert Report;
         Petitioner,       *                         Six Month Requirement.
                           *
v.                         *
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Paul Dannenberg, Huntington, VT, for petitioner.
Gordon Shemin, U.S. Dept. of Justice, Washington, DC for respondent.

                                          DECISION1

Roth, Special Master:

     On October 28, 2014, James Greenamyre (“petitioner”) filed a petition for Vaccine
Compensation in the National Vaccine Injury Compensation Program [“the Program”],2 on behalf

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner
have 14 days to identify and move to delete medical or other information, that satisfies the
criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, I agree that the identified
material fits within the requirements of that provision, I will delete such material from public
access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter
“Vaccine Act” or “the Act”). Hereafter, individual section references will be to 42 U.S.C. §
300aa of the Act.

                                                1
of his minor child, L.J.G. Petitioner alleged that shortly after receiving a varicella vaccine on
December 1, 2011, L.J.G. suffered from pneumonia. The information in the record, however, does
not show entitlement to an award under the Program. On February 2, 2017, petitioner filed a
“motion for decision dismissing petition” requesting that the case be dismissed. ECF No. 43.

        To receive compensation under the Program, a petitioner must prove either 1) that he
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to his vaccination, or 2) that he suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A) and 11(c)(1). An examination of the record did not uncover any evidence that L.J.G.
suffered a “Table Injury.” Furthermore, the record does not contain persuasive evidence indicating
that L.J.G.’s alleged injury was in fact caused by the vaccine.

       A petitioner must also show that the injured person has “suffered the residual effects or
complications of [her] illness, disability, injury, or condition for more than six months after the
administration of the vaccine.” 42 U.S.C. § 300aa-11(c)(1)(D)(i). Alternatively, if the injured
person does not meet the six month requirement, she may also be entitled to compensation if the
person required “inpatient hospitalization and surgical intervention.” 42 U.S.C. § 300aa-
11(c)(1)(D). The medical records submitted show that L.J.G. recovered from her pneumonia
within weeks, without hospitalization or surgical intervention, and therefore failed to meet the six
month requirement.

        Under the Act, a petitioner may not be given a Program award based solely on the
petitioner’s claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physician. § 13(a)(1). In this case, because there are insufficient
medical records supporting petitioners’ claim, a medical opinion must be offered in support.
Petitioner, however, has offered no such opinion that supports a finding of entitlement.

       Accordingly, it is clear from the record in this case that petitioner has failed to
demonstrate either that L.J.G. suffered a “Table Injury” or that her injuries were “actually
caused” by a vaccination. Furthermore, petitioner cannot show that L.J.G. has met the six month
requirement. Thus, this case is dismissed for insufficient proof. The Clerk shall enter
judgment accordingly.

IT IS SO ORDERED.

                                              s/Mindy Michaels Roth
                                              Mindy Michaels Roth
                                              Special Master




                                                 2